DETAILED ACTION
This action is in response to the amendment filed on 12/15/2021. 
Claims 1-4, 6-14 and 16-22 are pending.

Claim Rejections 35 USC §102 & 103


Applicant’s amendment filed 12/15/2021 with respect to the claims 1-4, 6-14 and 16-22 have been fully considered and are persuasive.  The rejection of the claims 1-4, 6-14 and 16-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-14 and 16-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to extracting a sub-bitstream from an encoded video bitstream in which Non-VCL NAL units comprising at least one SPS, PPS and APS NAL units are removed when the Non-VCL NAL unit is not included in an output layer set list.

Prior art was found for the claims as follows:
- Chen et al. (US20150103888 A1)
Chen discloses extracting sub-bitstream from a video bitstream in which NAL units with temporal ID greater than a tldTarget or nuh_layer-id not included in the layeridListTarget is removed.

- Hannuksela (US20150156501A)
 Hannuksela discloses extracting sub-bitstream from a video bitstream in which all VCL NAL units within the output layer set having TemporalId smaller than or equal to highestTid and the non-VCL NAL units associated with the included VCL NAL units are included in the extracted sub-bitstream.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 11 and 20, extracting a sub-bitstream from an encoded video bitstream in which NAL units comprising at least one SPS, PPS and APS NAL units are removed when the NAL unit is not included in an output layer set list.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/

Primary Examiner
Art Unit 2481